Citation Nr: 1522341	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-29 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a skin condition of the hands and feet, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted. 

3.  Entitlement to service connection for synovial chromatosis and mild degenerative joint disease of the right knee (right knee disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, and from January 1991 to March 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2010 (skin condition), November 2010 (PTSD), and April 2011 (right knee disability) rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2014. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 

The issues of entitlement to service connection for a skin condition of the hands and feet, PTSD, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A February 2009 rating decision denied the claim for service connection for a skin condition of the hands and feet; the Veteran did not appeal that rating decision and no new and material evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision; that decision is final.
 
2.  The additional evidence presented subsequent to that decision provides some information that, when considered with the other evidence of record, relates to      an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for a skin condition of the hands and feet.

3.  An October 2000 rating decision denied the claim for service connection for PTSD; the Veteran did not appeal that rating decision and no new and material evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision; that decision is final.

4.  The additional evidence presented since the October 2000 rating decision provides some information that, when considered with the other evidence of   record, at least triggers VA's duty to assist by providing a medical opinion concerning the Veteran's claim for service connection for PTSD.


CONCLUSIONS OF LAW
 
1.  New and material evidence has been presented, and the claim for service connection for a skin condition of the hands and feet is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been presented, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).




Skin Condition of the Hands and Feet 

In August 2000, the Veteran requested service connection for a skin condition of   the hands and feet due to herbicide exposure in Vietnam.  An October 2000 rating decision denied the claim.  The RO noted that the Veteran's STRs from his first period of active duty from September 1969 to September 1971 were negative for any complaints or treatment of a skin condition of the hands and feet.  Subsequent Army Reserves records note that the Veteran was seen in August 1978 with a rash on the hands and feet of six months or longer duration, usually in the summer.  Subsequent records note treatment for fungus.  During the Veteran's second period of active duty from January 1991 to March 1991, a skin condition of the left hand and feet was noted on an "over 40" service examination in February 1991.  He    was also treated for a fungal condition in March 1991 and was noted to have had a long history of a fungal condition of the hands and feet.  The RO also noted that      a January 1996 Army Reserves examination noted that a skin examination was normal.  The RO found that a skin condition of the hands and feet was not found during the Veteran's first period of service, was first shown in 1978, and was not aggravated during the Veteran's second period of service in 1991.  The RO also found that the condition was diagnosed as a fungal infection and dermatitis, and   the available scientific evidence and VA regulations do not indicate that such conditions are caused by exposure to herbicides.  

The Veteran was informed of the rating decision and of his appellate rights, but did not appeal the decision or submit new and material evidence within one year from the date of notice of the decision.  Thus, the October 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

In February 2009, the Veteran again requested service connection for a condition of the hands and feet.  He submitted the statement of a VA physician, dated in January 2009, who noted that the Veteran incurred a fungal infection of the hands and feet in service, continued to suffer from such condition despite multiple courses of anti-fungal medication, and that the Veteran's current skin condition is secondary to the initial in-service fungal infection.  In a February 2009 rating decision the RO denied the petition to reopen the skin condition claim.  The RO noted that the Veteran was treated for a fungal infection of his hands and feet during his second period of service in 1991 but also noted that the Veteran had the condition prior to entrance into the second period of service and there was no evidence that the condition was aggravated in service.  The Veteran was informed of the February 2009 rating decision and of his appellate rights later that month, but did not appeal the decision or submit new and material evidence within one year from the date of notice of the decision.  The Board notes that in September 2009, the Veteran resubmitted the January 2009 VA physician's letter.  The only difference was that this letter was dated in September 2009.  As the September 2009 letter is identical to the February 2009 letter, it is not new evidence, and therefore, no new and material evidence was submitted within one year from the date of notice of the decision in February 2009.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103; see Bond v. Shinseki; see also Buie v. Shinseki.  Thus, the February 2009 rating decision is final.  

In a December 2009 rating decision, the RO again denied the claim.  The Veteran submitted a third letter from the same physician dated in March 2010.  The March 2010 letter was somewhat different from the prior two, stating "[t]he fungal rash is more likely than not the same as was contracted on active duty in Vietnam."  Thus, this evidence is new.  In addition, it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating this claim.  As the March 2010 letter is both new and material, the claim for service connection for a skin condition of the hands and feet is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

PTSD

In August 2000, the Veteran requested service connection for PTSD due to his combat service in Vietnam.  He stated that he witnessed his friends being killed   and witnessed a Marine Corps captain whose body was tied and decapitated.  

In a rating decision in October 2000, the RO denied the Veteran's claim for service connection for PTSD.  The RO noted the Veteran's combat service and his receipt of the Purple Heart Medal (PHM) and Combat Infantrymans Badge (CIB), among other decorations.  Therefore, the RO conceded that the Veteran was exposed to combat stressors.  The RO noted that the Veteran's service treatment records were negative for any findings of PTSD.  The RO also noted that the Veteran did not submit any evidence regarding his PTSD symptomatology and medical history in response to the PTSD questionnaire and medical release forms sent to him.  The RO found that the Veteran did not have a confirmed diagnosis of PTSD which would permit a finding of service connection.

The Veteran was informed of the rating decision and of his appellate rights, but did not appeal the decision or submit new and material evidence within one year from the date of notice of the decision.  Thus, the October 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

In August 2010 the Veteran again requested service connection for PTSD.  The evidence received since the prior final denial includes post-service psychiatric treatment records, a VA PTSD examination, and the Veteran's statements and testimony.  Most of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  

The Veteran was referred for a VA psychology consultation in January 2009.  The examiner stated that the Veteran does not meet the criteria for PTSD, and no Axis I diagnosis was made.  He underwent VA group therapy.  The Veteran was again referred for a VA psychology consultation in June 2010.  The Veteran complained  of depression and PTSD due to his combat experiences in Vietnam.  Subsequent records noted that psychometric testing for PTSD was negative.  Adjustment disorder was diagnosed.  A VA PTSD examination was conducted in October 2010.  The examiner noted that the Veteran has been treated at a VA mental health clinic for about four months and started medication and group therapy.  The examiner stated that he agreed with the VA clinic that this Veteran has a very mild adjustment disorder and that he was unable to link this condition to service.  The Board notes that none of the VA records provide the Veteran a diagnosis of PTSD or state that he has a psychiatric disorder due to service.  

In VA treatment records, statements and testimony, the Veteran noted that he suffers from nightmares, mood swings, loss of temper, depression, and anxiety due to his in-service combat stressors.  As noted above, for purposes of determining whether the claim should be reopened, the credibility of newly submitted evidence is presumed.  See Justus, supra.  In addition, evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In light of the Veteran's combat service and his complaints of symptoms consistent with PTSD since the 2010 VA examination, the Board finds that the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin condition of the hands and feet is reopened; to this extent only, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; to this extent only, the claim is granted.


REMAND

Having reopened the claims for service connection for a skin condition of the hands and feet, and PTSD, the Board notes that additional development is necessary before further appellate review on the merits.  

The Board finds that VA examinations are warranted regarding the skin condition and PTSD claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Veteran testified that he receives VA treatment for his skin, psychiatric and knee disorders.  Regarding the right knee claim, the Veteran testified that a VA physician referred him to a private physician, Dr. Cavan for right knee treatment.  Therefore, treatment records should be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a completed release form so that records from Dr. Cavan can be requested.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since January 2011.  If any requested records are not available, the Veteran should be notified of such. 

2.  After the above has been completed to the extent possible and the available records associated with          the claims file, schedule the Veteran for a VA skin examination to determine the current nature of any skin condition of the hands and feet and to obtain an opinion  as to whether such is possibly related to service.  The Veteran's paper claims file and electronic treatment records should be reviewed by the examiner in conjunction with the examination.  

Following review of the records and examination of the Veteran, the examiner should respond to the following: 

a.  Is at least as likely as not (50% probability or greater) that the Veteran's skin condition of the hands and feet arose during or is otherwise related to his first period of service (1969-1971), to include herbicide exposure in Vietnam.  In rendering this opinion, the examiner should address the Veteran's reports of experiencing a fungal infection of the feet in Vietnam that spread to his hands and whether the current condition is a continuation of that fungal infection.  The examiner should provide a rationale for all opinions provided. 

b.  If the current skin condition is not related to the Veteran's first period of service, did the Veteran have a skin condition of the hands and feet that clearly existed prior to his entrance on active duty in January 1991?  Please explain why or why not.

c.  If the Veteran did have a pre-existing skin condition of the hands and feet at entrance on active duty in January 1991, did such condition undergo a permanent worsening (versus a temporary exacerbation of symptoms) during his second period of service from January 1991 to March 1991?  Please explain why or why not.

d.  If the pre-existing skin condition of the hands and feet did undergo a permanent worsening during his second period of service, was that worsening clearly the result of the natural progression of the disorder?  Please explain why or why not.

e.  If the pre-existing skin condition of the hands and feet was permanently worsened beyond normal progression (aggravated) during the second period of service, is the current skin condition of the hands and feet at least as likely as not related to the in-service aggravation?  Please explain why or why not.

4.  The Veteran should be afforded a VA PTSD examination to determine whether he meets the diagnostic criteria for PTSD.  The Veteran's paper claims file and electronic treatment records should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  If the Veteran is not diagnosed with PTSD but is diagnosed with a different psychiatric disorder, the examiner should provide an opinion as to whether the psychiatric disorder is related to the Veteran's active service, to include combat stressors.  A complete rationale must be given for any opinion expressed.
 
5.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary has been completed,     the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to  respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


